Citation Nr: 1030431	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  10-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
  

ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2009 rating decision which the RO granted service 
connection for PTSD and assigned a 10 percent rating effective 
September 12, 2007.  In his subsequent September 2009 notice of 
disagreement (NOD), the Veteran disagreed with the rating 
assigned and also asserted that his PTSD rendered him 
unemployable.  Consequently, the Veteran's claim for increase 
also includes a claim for TDIU, and such is reflected on the 
title page above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Notably, the RO adjudicated the Veteran's claim for a TDIU, along 
with his claim for increase, in a March 2010 statement of the 
case (SOC).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).   38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been 
characterized by symptomatology most closely approximating 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily); the record fails to demonstrate speech or 
communication deficits, panic attacks, disturbances in motivation 
and mood beyond depression and anxiety, or other symptoms causing 
social and occupational impairment with reduced reliability and 
productivity.




CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

The Veteran's claim for an increase in his PTSD evaluation arises 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA with respect to this 
claim.

Regarding VA's duty to assist, the RO has obtained the available 
medical evidence, including private medical records from the 
Veteran's treating psychiatrist. Additionally, in July 2009, the 
Veteran was provided with a VA psychiatric examination.  The 
Veteran has not identified any additional evidence pertinent to 
this claim.  VA's assistance obligations have thus been met, and 
the Veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II.  Factual Background

At a September 2007 private psychiatric examination, the examiner 
noted that the Veteran was a Medic in service and that he started 
crying when asked about this experience.  The Veteran reported 
that he dealt with a lot of people whose legs and arms were 
amputated and that every day these memories were still living 
with him.  He would visualize the people suffering and crying, 
with body parts and blood everywhere.  He indicated that he never 
talked about these memories to anyone and the examiner noted that 
it was very difficult for the Veteran to divulge this 
information, as he began crying profusely.  

The examiner also noted that the Veteran was married in 1940 and 
remained married for 59 years until his wife passed away in 1999.  
His wife was his best friend and he felt a tremendous amount of 
loss following her death.  She had always taken care of him.   

The Veteran indicated that for leisure activity he went to church 
and that on Fridays he might play checkers with a friend.  
Otherwise, he did not go anywhere.  A friend who accompanied the 
Veteran to the examination described him as a loner, who did not 
interact with people much and who felt isolated and emotionless.  
The friend also noted that he had spoken to the Veteran's 
daughter, who indicated that the Veteran never talked about the 
war.  The daughter knew that the Veteran loved her, but he never 
demonstrated it to her.  Because of this closed nature, the 
daughter indicated that the Veteran was detached from his family 
and friends.  

The Veteran reported that he had nightmares, along with poor 
sleep for a long time after service, and that he became withdrawn 
after returning home from service.  He would have daily 
flashbacks and would not feel like talking about the war.  He 
felt detached from the world.  He also felt depressed and would 
cry easily.  After his wife died, he had lost a lot of support 
and had become even more depressed.  He felt hopeless and 
helpless and sometimes and he also felt careless.  The 
psychiatrist noted that the Veteran had never seen a psychiatrist 
or taken any psychotropic medication and that he had never 
attempted suicide.  

Upon mental status examination in September 2007, the Veteran was 
dressed casually and appropriately.  He seemed to be able to 
relate well and had good eye contact.  His mood was depressed and 
anxious and he was tearful during the interview.  His speech was 
generally slow, with some thought blocking, but it was goal-
directed and logical.  The Veteran denied any auditory or visual 
hallucinations.  He also denied any suicidal ideation or 
homicidal ideation.  There was no evidence of psychosis or 
delusions.  Cognitively, he was alert and oriented.  He was able 
to register, recall and be attentive.  There was some problem 
with concentration, but the Veteran had very good insight and 
judgment at the time of the assessment.  The psychiatrist 
diagnosed PTSD, chronic, and major depressive disorder, 
recurrent, moderate.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 39.  

Progress notes from the treating psychiatrist from October 2007 
to April 2008 reflect ongoing treatment for psychiatric disorder.  
In October 2007, the Veteran was noted to be continuing to have 
flashbacks and nightmares.  The Veteran had been getting home 
health care about seven days a week.  Mental status examination 
showed that the Veteran's mood was anxious, his affect was dull 
and his thought process was goal-directed.  In December 2007, 
mental status examination showed that the Veteran's mood was 
down, his affect was dull and there was some impairment in his 
memory.  In February 2008, it was noted that the Veteran 
continued to have nightmares and that his mood was up and down.  
He also continued to have intrusive thoughts of the past.  In 
April 2008, mental status examination showed a constricted affect 
and psychomotor retardation.  

On July 2009 VA examination, the examiner found that the Veteran 
did not meet the criteria for any psychiatric disorder.  He noted 
that the Veteran did not report any symptoms during the 
evaluation that could not be explained by his multiple medical 
problems.  He indicated that a diagnosis of mild dementia could 
be present, but it would require neurological testing to clarify.  
He also indicated that the Veteran had done surprisingly well on 
cognitive tasks.  In any case, the examiner found that there was 
no likelihood that the Veteran's possible mild dementia was 
related to his military service.  

The examiner noted that the Veteran's medical complaints included 
leg pain, back pain and generalized weakness.  The Veteran also 
complained of poor vision.  His sleep was okay and appetite was 
poor.  Additionally, the Veteran complained of fatigue, which he 
attributed to his advanced age.  The Veteran also reported that 
he could no longer walk.  

The Veteran reported that he had no formal education and instead 
did work on the family farm.  The Veteran recalled seeing a 
soldier during service with black toes from gangrene but 
indicated that he did not let these recollections worry him too 
much.  The examiner also noted that the Veteran went back to work 
upon his release from the military.  He was employed at the 
American tobacco company making cigarettes for 10 to 12 years, 
then as a policeman for 10 to 12 years, and then he worked at the 
VA in the building management department and ultimately was 
promoted to supervisor.  

The Veteran further reported that he saw his daughter frequently, 
and that he enjoyed playing checkers.  His private psychiatrist 
was not treating him with any medications.  Mental status 
examination showed that the Veteran's thought process was linear 
and logical, he had good eye contact and he was oriented to 
person, place and time.  The Veteran did not report any 
obsessions or compulsions or suicidal or homicidal thoughts and 
there was no evidence of delusions or hallucinations.  The 
Veteran had adequate personal hygiene.  He was unable to spell 
"world" backwards and on memory testing, register was 3/3 and 
recall was 1/3.  His speech was normal with regard to rate, 
rhythm and tone and he often made appropriate jokes during the 
evaluation.  There was no evidence of panic attacks and no 
depressed or anxious mood reported.  The Veteran also described 
his sleep as adequate.  He reported poor appetite and fatigue as 
he had gotten older.  The examiner noted that there were signs of 
mild memory impairment; otherwise the examination was essentially 
normal for a person of the Veteran's age.  The examiner assigned 
a GAF score of 50 and found the Veteran competent to handle his 
financial affairs.  

III.  Law and Regulations

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a Veteran.  38 
C.F.R. § 4.3 (2009).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

Where, as here, the question for consideration is entitlement to 
a higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson, 12 Vet. App. 
at 126.   However, staged ratings are not warranted in the 
instant case as the severity of the Veteran's service-connected 
psychiatric disability has not been shown to vary during the 
rating period.  

The ratings for the Veteran's PTSD have been assigned pursuant to 
Diagnostic Code 9411, which utilizes the General Rating Formula 
for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that, in addition to PTSD, the medical evidence 
indicates that the Veteran has a diagnosis of major depressive 
disorder and also may have mild dementia.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service- connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service- connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).   As there is no 
indication here it is possible to distinguish the symptoms of the 
various disorders, the Board has considered all of the Veteran's 
psychiatric symptoms in evaluating his service-connected PTSD.  
The Board also notes that although the July 2009 VA examiner did 
not diagnose the Veteran as having PTSD, this disability is 
already service-connected.  Accordingly, the Board is now focused 
solely on the Veteran's overall level of psychiatric impairment.  
Thus, the Board will consider the VA examiner's findings as part 
of determining this overall level of impairment.



IV.  Analysis

The evidence of record establishes that the Veteran's PTSD 
symptoms are most compatible with a higher, 30 percent rating.  
Notably, the September 2007 private psychiatric examination and 
subsequent progress notes reflect symptoms of depressed mood, 
anxiety, some degree of sleep impairment and mild memory 
problems.  All such symptoms are compatible with the assignment 
of a 30 percent rating.  Additionally, this evidence also 
suggests that the Veteran has some degree of overall social 
impairment.  Specifically, he was noted to be detached from his 
family and from the world, and he did not have a lot of social 
interaction.    

While a 30 percent rating is supported by the record, an 
evaluation in excess of that amount is not justified.  Indeed, 
the Veteran's impairment is not deemed significant enough to 
warrant the next-higher 50 percent award.  In this regard, the 
Veteran has not been shown to have circumstantial, circumlocutory 
or stereotyped speech, panic attacks, impaired judgment or 
impaired abstract thinking.   To the contrary, during the 
September 2007 private examination, the examiner noted that the 
Veteran's speech, although slow, was goal-directed; that 
cognitively he was alert and oriented; that he was able to 
register, recall and be attentive and that although he had some 
problems with concentration, he had very good insight and 
judgment.  Similarly, the July 2009 VA examiner found that the 
Veteran's thought process was linear and logical, that he had 
good eye contact; that he was oriented to person, place and time 
and that his speech was normal in regard to rate, rhythm and 
tone.   Also, although the Veteran clearly has some memory 
impairment, with the July 2009 examiner finding that his recall 
on mental status examination was 1 out of 3, the record does not 
indicate that the impairment is severe enough to limit him to 
only retaining highly learned material, and there is no 
affirmative evidence that he had been forgetting to complete 
tasks.  

Additionally, while the Veteran certainly has experienced 
disturbances in mood, these have been manifested by depression 
and anxiety, both symptoms associated with a 30 percent 
evaluation.  There is no indication of significant disturbances 
of motivation.  Instead, the Veteran's private psychiatrist has 
described him as goal-directed.  Further, although the Veteran's 
affect has been noted to be dull, and on one occasion 
constricted, he has not been shown to have an entirely flattened 
affect (see e.g. Dorlands Medical Dictionary, 31st edition, 2007, 
page 36, indicating that flat affect is defined as a lack of 
signs expressing affect).   

Additionally, although the Veteran may have difficulty in 
establishing and maintaining relationships, he does have social 
contacts, such as with his daughter and with a friend that he 
plays checkers with.  Further, he attends church and thus remains 
integrated with his community in this regard.  Therefore, the 30 
percent rating is deemed to account for the Veteran's degree of 
social impairment.  Given this, and given that he does not 
exhibit the great majority of the other symptoms compatible with 
a 50 percent rating, and that he does affirmatively exhibit 
symptoms compatible with a 30 percent rating, the Board finds 
that the Veteran's overall disability picture more nearly 
approximates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care and conversation normal), the 
criteria for a, 30 percent rating.   See 38 C.F.R. § 4.7.

The Board notes that the Veteran's private psychiatrist  assigned 
a GAF score of 39 during the September 2007 VA examination and 
the VA examiner assigned a GAF score of 50 during the July 2009 
VA examination.   In this regard, GAF scores ranging between 31 
and 40 reflect some impairment in reality testing or 
communication (i.e. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work, 
school, family relations, judgment, thinking or mood (e.g 
depressed man avoids friends, neglects family and is unable to 
work).  GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).     

Despite the seriousness of the symptoms generally associated with 
a GAF score of 39, a higher rating for the Veteran's PTSD is not 
justified on this basis because the objective evidence does not 
actually demonstrate symptoms commensurate with this GAF score.  
Indeed, based on the facts as detailed in pertinent part above, 
the competent evidence does not show illogical, obscure or 
irrelevant speech and does not show major impairment in several 
areas.  In this latter regard, as noted above, the Veteran's 
thinking and judgment has been found to be good.  Additionally, 
although the Veteran has felt detached from family and friends, 
he still is in regular communication with his daughter, has a 
friend with whom he plays checkers and also had a friend who 
accompanied him to September 2007 psychiatric examination.  Thus, 
the Board finds that major impairment in family or social 
relations has also not been established, and that more generally, 
the Veteran is not shown to have major impairment in several 
areas.  Accordingly, because the GAF score of 39 is not 
consistent with the objective findings of record, the score is 
not probative as to the Veteran's actual disability picture.

The Board also notes that although GAF scores ranging between 41 
and 50 can be compatible with the assignment of a higher, 50 
percent rating, the VA examiner's assigned GAF score of 50 is on 
the very upper end of this range.  Also, the Veteran has not 
exhibited the serious symptoms associated with a score in this 
range such as suicidal ideation or severe obsessional rituals.  
Additionally, the Veteran does have friends and is not otherwise 
shown to have a serious impairment in social functioning.  
Further, there is no affirmative evidence of serious impairment 
of occupational or school functioning due to psychiatric 
disability.   Notably, as the Veteran is retired, his daily life 
does not include any school or occupational activity.  
Accordingly, even though a GAF score of 50 could potentially be 
reflective of the symptomatology necessary to support assignment 
of a higher, 50 percent rating, in the instant case, the 
Veteran's milder underlying symptomatology is more compatible 
with the assignment of a 30 percent, but no higher, rating.   

For the above-stated reasons, the Board finds that the Veteran's 
psychiatric disability picture has, for the entire rating period, 
more nearly approximates the criteria for a 30 percent, rather 
than a 50 percent, rating.  See 38 C.F.R. § 4.7.  As the criteria 
for the next higher, 50 percent, rating are not met, it logically 
follows that the criteria for the higher ratings of 70 percent 
and 100 percent are likewise not met.  Specifically, symptoms 
associated with those higher ratings, such as suicidal or 
homicidal ideation, obsessional rituals, near-continuous panic or 
depression, delusions, hallucinations, disorientation and 
inability to perform activities of daily living have not been 
demonstrated, nor does the record otherwise demonstrate total or 
near-total occupational and social impairment.

The Board notes that in determining that the criteria for a 30 
percent, but no higher, have been met, the Board has considered 
the rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as examples 
of the type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for the psychiatric 
disability in question.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Board also notes that the above determinations are based on 
application of pertinent provisions of VA's rating schedule.  
However, the Board further finds that, at no point since the 
September 12, 2007, effective date of the grant of service 
connection has the Veteran's PTSD been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
December 2009 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

For all the foregoing reasons, the Board finds that assignment of 
a 30 percent, but no higher, rating for PTSD is warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial 30 percent rating for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

The Veteran contends that his service-connected PTSD renders him 
unable to secure and maintain substantially gainful employment. 
The Board notes that service connection is in effect for PTSD, 
now evaluated as 30 percent disabling effective September 12, 
2007.  There are no other service-connected disabilities.  
Because the Veteran's combined disability rating for compensation 
is 30 percent, he clearly does not meet the minimum schedular 
disability percentage thresholds for the assignment of a TDIU.  
See 38 C.F.R. § 4.16(a) (2009).

However, entitlement to a TDIU, on an extra-schedular basis (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)), may nonetheless be 
established, if the Veteran is shown to be unemployable by reason 
of service-connected disability.  In this regard, a review of the 
claims indicates a lack of medical evidence addressing the 
Veteran's contention that his service-connected PTSD prevents him 
from securing and maintaining substantially gainful employment.  
The Board may not reject a claim for TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 
294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Accordingly, the Board finds that remand of the Veteran's claim 
for TDIU is necessary so that he may be scheduled for a VA 
examination addressing this issue.  

Prior to affording the Veteran the VA examination, the RO should 
provide him with appropriate VCAA notice in relation to his claim 
for a TDIU.  Also, any outstanding VA or private medical records 
pertinent to the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided 
appropriate VCAA notice with respect to his 
claim of entitlement to TDIU.

2.  Obtain any available, outstanding VA or 
private medical records pertinent to the 
Veteran's claim for a TDIU (which are not 
already of record), to include any 
outstanding records of treatment for PTSD.  
Appropriate releases should be procured with 
respect to private treatment.  Any negative 
search result must be noted in the record and 
communicated to the Veteran.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the impact of his 
service-connected PTSD on his employability.  
The claims file must be provided to the 
examiner for review.  Based on a review of 
the claims file (including a review of the 
summary of the Veteran's education and 
employment history contained in the July 2009 
VA examination report) and the results of the 
psychiatric examination, the examiner should 
opine whether the Veteran, as a result of his 
service-connected PTSD alone (without 
consideration of his advanced age) is unable 
to secure or follow any form of substantially 
gainful occupation which is consistent with 
his education and occupational experience.  A 
complete rationale should be provided for any 
opinion expressed.  If any opinion cannot be 
provided without resorting to speculation, 
then the examiner should state this in the 
examination report and explain why such 
opinion cannot be provided.    

4.  If, and only if, the above action results 
in an opinion that the Veteran is 
unemployable due to his service-connected 
PTSD and a TDIU claim continues to be denied 
because the Veteran fails to meet the 
percentage thresholds under 38 C.F.R. § 
4.16(a), then the claim should be referred to 
the Director, Compensation and Pension 
Service, for extra-schedular consideration.  
A copy of the Director's decision must be 
sent to the Veteran.  

5.  When the development requested has been 
completed, and compliance with the requested 
action has been ensured, this case should 
again be reviewed on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran should be 
furnished a supplemental SOC, and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


